UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K For Annual Reports of Employee Stock Purchase, Savings and Similar Plans Pursuant to Section 15(d) of the Securities Exchange Act of 1934 x Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2009. Or ¨ Transition Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number: 0-16255 (Johnson Outdoors Inc.) A. Full title of the plan and address of the plan, if different from that of the issuer named below: JOHNSON OUTDOORS RETIREMENT AND SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Johnson Outdoors Inc. 555 Main Street Racine, WI 53403 REQUIRED INFORMATION The following financial statements and schedules of the Johnson Outdoors Retirement and Savings Plan (the "Plan"), prepared in accordance with the financial reporting requirements of the Employee Retirement Income Securities Act of 1974, as amended, are filed herewith. Grant Thornton LLP, the current independent auditors for the Plan, audited the financial statements and schedules as of and for the Plan fiscal years ended December 31, 2009 and 2008. Financial Statements and Report of Independent Registered Public Accounting Firm Johnson Outdoors Retirement and Savings Plan December 31, 2009 and 2008 CONTENTS Page Report of Independent Registered Public Accounting Firm 3 Statements of Net Assets Available for Benefits 5 Statements of Changes in Net Assets Available for Benefits 6 Notes to Financial Statements 7 Supplemental Schedule Schedule H, Part IV, Line 4i – Schedule of Assets (Held at End of Year) 18 2 Report of Independent Registered Public Accounting Firm Plan Administrator Johnson Outdoors Retirement and Savings Plan We have audited the accompanying statements of net assets available for benefits of the Johnson Outdoors Retirement and Savings Plan (the "Plan") as of December 31, 2009 and 2008, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Johnson Outdoors Retirement and Savings Plan as of December31, 2009 and 2008, and the changes in net assets available for benefits for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule as listed in the accompanying Table of Contents is presented for purposes of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for 3 Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ GRANT THORNTON LLP Milwaukee, Wisconsin June 23, 2010 4 JOHNSON OUTDOORS RETIREMENT AND SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS As of December 31, Investments Investments, at fair value $ $ Loans to participants Total investments Contributions Receivable Participant Company Total receivables Net assets available for benefits at fair value Adjustments from fair value to contract value for interest in collective trust relating to fully benefit-responsive investment contracts ) 789,954 Net assets available for benefits $ $ The accompanying notes are an integral part of these statements. 5 JOHNSON OUTDOORS RETIREMENT AND SAVINGS PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Years ended December 31, Investment income (loss) Net realized and unrealized appreciation (depreciation) in fair value of investments $ $ ) Interest Dividends Total investment income (loss) ) Contributions Participant Company Rollover Total contributions Distributions to participants or beneficiaries ) ) Administrative expenses and investment management fees ) ) Total disbursements ) ) Net increase (decrease) ) ) Assets available for benefits: Beginning of year End of year $ $ The accompanying notes are an integral part of these statements. 6 JOHNSON OUTDOORS RETIREMENT AND SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE A - DESCRIPTION OF THE PLAN The following description of the Johnson Outdoors Retirement and Savings Plan (the “Plan”) provides only general information.Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. 1. General The Plan is a defined contribution plan sponsored by Johnson Outdoors Inc. (the “Company” or “Employer”) and is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). 2. Participation The following participating employers of the Company participate in the Plan: ● Johnson Outdoors Inc. ● Johnson Outdoors Watercraft Inc. ● Johnson Outdoors Marine Electronics, Inc. ● Johnson Outdoors Gear LLC ● Johnson Outdoors Diving LLC The Plan allows all regular full-time employees, as defined by the Employer, to participate in the Plan on the first day of employment with one of the above-named participating employers.An employee who is classified as other than a regular full-time employee shall be eligible to participate in the savings feature of the Plan effective January 1 or July 1 following one year of service during which the employee completes 1,000 or more hours of service. 3. Contributions The Plan is a two-part plan consisting of a retirement contribution feature and a savings feature.The retirement contribution feature of the Plan enables eligible participants to accumulate additional funds for retirement purposes.The retirement contributions made by the Company are discretionary.Effective September 30, 2009, participation in the retirement contribution feature was extended toeligible employees of Johnson Outdoors Mankato Operations and Old Town Canoe. 7 JOHNSON OUTDOORS RETIREMENT AND SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE A - DESCRIPTION OF THE PLAN - Continued 3. Contributions - continued Pursuant to the savings feature, eligible participants may make voluntary pre-tax and after-tax contributions of their base compensation (as defined by the Plan), subject to certain statutory limits.Participant contributions made with tax-deferred dollars under Section 401(k) of the Internal Revenue Code (“IRC”) are excluded from the participant’s current wages for federal income tax purposes.No federal income tax is paid on the tax-deferred contributions and growth thereon until the participant makes a withdrawal from the Plan. Participants may also choose to make contributions on an after-tax basis through a Roth 401(k) option.Contributions and earnings for the Roth 401(k) option are not subject to taxation at the time of distribution, as long as the distribution is a “qualified distribution” made no earlier than five years after the first Roth 401(k) contribution to the Plan.A qualified distribution is a distribution after separation of service and due to death, disability or after age 59½.The participant’s contribution rate may be adjusted at the discretion of the Plan administrator if a reduced rate is necessary to maintain Section401(k) benefits.The Company’s matching contribution is equal to 50% of the first 6% of a participant’s compensation contributed by the participant to the Plan.The Company made matching contributions of $828,952 and $1,002,250 in 2009 and 2008, respectively. In addition, the Company may make a deferred profit sharing contribution to the Plan to be allocated to the accounts of eligible participants.The amount of such profit sharing contributions, if any, is at the discretion of the Compensation Committee of the Board of Directors.Due to deteriorating economic conditions, the Company made no discretionary profit sharing contributions in 2009 or 2008. 4. Participant Accounts Each participant’s account is credited with the participant’s contributions, the Company’s matching contribution, an allocation of the respective business unit’s discretionary contribution based on regular employee earnings for the period, if applicable, and an allocation of Plan investment earnings based upon the participant’s net account balance.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s account. 5. Vesting Participant contributions, Company matching contributions, discretionary contributions and investment earnings thereon are 100% vested at all times. 6. Payment of Benefits Upon retirement, termination, or permanent disability, participants will receive the value of their account.Upon death, the account balance will be paid to the participant’s beneficiary or estate. 8 JOHNSON OUTDOORS RETIREMENT AND SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE A - DESCRIPTION OF THE PLAN - Continued 7. Loans to Participants Participants may borrow from their account a minimum of $1,000 up to a maximum equal to the lesser of $50,000 or 50% of their account balance.Loan terms may not exceed five years.Loans are secured by the balance in the participant’s account and bear interest at a rate commensurate with local prevailing rates as determined by the Benefits Administration Committee.Principal and interest are paid through payroll deductions.The outstanding balance of any loan may be prepaid at any time without penalty.Outstanding loans are considered past due after 30 days. 8. Investment Options During 2009 and 2008, participants in the Plan had the ability to self-direct their funds into the following investment options: Vanguard Total Stock Market Index Fund PIMCO II Total Return American Balanced Fund R5 Fidelity Advisor Equity Growth Fund Capital World Growth and Income Fund R5 T. Rowe Price Small Cap Stock Fund William Blair International Growth Fund Johnson Outdoors Common Stock Harding Loevner Emerging Markets Fund Putnam Stable Value Fund In 2009, the Oppenheimer Commodity Strategic Total Return Fund was replaced with the Goldman Sachs Commodity Strategy Fund A and the Vanguard Windsor Fund was replaced with the Riversource Diversified Equity Income Fund. A participant may invest a maximum of 25% of their post-1994 contributions in the Johnson Outdoors Common Stock fund. 9. Plan Termination Although the Company has not expressed any intent to terminate the Plan, it may do so at any time upon proper resolution by the Board of Directors.In the event of Plan termination, the Plan Trustee shall continue to administer the trust until otherwise directed by the Board of Directors.Upon termination of the trust, participants or their beneficiaries will receive the value of their account. 9 JOHNSON OUTDOORS RETIREMENT AND SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 1. Basis of Accounting The financial statements of the Plan have been prepared on the accrual basis of accounting and in conformity with accounting principles generally accepted in the United States of America. Investment contracts held by a defined-contribution plan are required to be reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined-contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the plan.The Plan invests in investment contracts through the Putnam Stable Value Fund, a collective trust.The Statements of Net Assets Available for Benefits present the fair value of the investment in the collective trust as well as the adjustment of the investment in the collective trust from fair value to contract value relating to the investment contracts.The Statements of Changes in Net Assets Available for Benefits are prepared on a contract value basis. 2. Investments The Plan’s investments are stated at fair value.Securities traded on a national securities exchange are valued at the last reported sales price on the last business day of the Plan year.The shares of mutual funds are valued at quoted market prices which represent the net asset values of shares held by the Plan at year-end.Loans to participants are valued at their outstanding balances, which approximate fair value.The Plan’s interest in the collective trust is valued based on information reported by the investment advisor using the audited financial statements of the collective trust at year-end. The Plan holds an investment in the Putnam Stable Value Fund (“Stable Value”), which is a common/collective trust fund managed by Putnam Fiduciary Trust Company (“PFTC”), as trustee of the fund. The fund invests primarily in guaranteed investment contracts, or funding agreements, security-backed investment contracts, separate accounts issued or wrapped by insurance companies, banks or externally managed stable value commingled investment funds. The Stable Value fund may also invest in high-quality money market instruments or other similar short-term investments. The Plan’s interest in the Stable Value fund is valued based on information reported by PFTC using the audited financial statements of the common/collective trust at year-end. 10 JOHNSON OUTDOORS RETIREMENT AND SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - Continued 3. Administrative Expenses and Investment Management Fees Certain expenses incurred in the administration of the Plan and expenses incurred in connection with the sale, investment and reinvestment of Plan assets are paid by the Plan.Participants are required to pay a quarterly $18.75 administrative fee.Expenses incurred for attorney and audit fees and salary expense incurred by the Company related to the administration of the Plan are paid by the Company. 4. Use of Estimates The preparation of the financial statements in accordance with accounting principles generally accepted in the United States of America requires the plan administrator to make estimates and assumptions that affect the amounts reported in these financial statements and accompanying notes.Actual results could differ from those estimates. 5. New Accounting Pronouncements In June 2009, the Financial Accounting Standards Board (“FASB”) issued the FASB Accounting Standards Codification (the “ASC” or “Codification”).The Codification will become the single source for all authoritative generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied for financial statements issued for periods ending after September 15, 2009.The Codification does not change GAAP and did not have an impact on the Plan’s statements of changes or statements of net assets. In May 2009, new accounting and disclosure requirements for subsequent events were incorporated into U.S. generally accepted accounting principles.These requirements introduce new terminology, define a date though which management must evaluate subsequent events, and list the circumstances under which an entity must recognize and disclose events or transactions occurring after the statement of financial position date.See note J for the expanded disclosure related to this standard. NOTE C - FAIR VALUE MEASUREMENTS FASB ASC 820 defines fair value, establishes a framework for measuring fair value, and establishes a fair value hierarchy which prioritized the inputs to valuation techniques.Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.Under this guidance, valuation techniques used to measure fair value must maximize the use of observable inputs and minimize the use of unobservable inputs.This guidance establishes a fair value hierarchy based on three levels of inputs, of which the first two are considered observable and the last unobservable. 11 JOHNSON OUTDOORS RETIREMENT AND SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE C - FAIR VALUE MEASUREMENTS - Continued Level 1 - Quoted prices in active markets (e.g. NYSE, NASDAQ, etc.) for identical assets or liabilities.These are typically obtained from real-time quotes for transactions in active exchange markets involving identical assets. Level 2 - Inputs, other than quoted prices included within Level 1, which are observable for the asset or liability, either directly or indirectly.These are typically obtained from readily-available pricing sources for comparable instruments and inputs derived from observable market data by correlation or other means. Level 3 - Unobservable inputs, where there is little or no market activity for the asset or liability.These inputs reflect the reporting entity’s own assumptions of the data that market participants would use in pricing the asset or liability, based on the best information available in the circumstances. Investments Measured at Fair Value on a Recurring Basis Investments measured at fair value on a recurring basis consisted of the following types of instruments: As of December 31, 2009 Level 1 Level 2 Level 3 Total Description: Mutual funds: Large cap $ $
